Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-33 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Branover et. al.. (U.S Patent Application Publication 2016/0378168; hereinafter “Branover”) in view of Sengupta (U.S Patent Application Publication 2011/0314314)





Regarding claim 1,  Branover discloses , a system comprising: 
a first plurality of cores within a multicore system, wherein the first plurality of cores is configured to process data, and wherein the first plurality of cores is associated with a first group[ “Processing nodes 110 are processor cores in this particular example, and are thus also designated as Core #1, Core #2, and so forth. It is noted that the methodology to be described herein may be applied to other arrangements, such as multi-processor computer systems implementing multiple processors (which may be single-core or multi-core processors) on separate, unique IC dies. Furthermore, embodiments having only a single processing node 110 are also possible and contemplated.”, 0022; ( i.e. each processing node including plurality of processors / cores corresponds to a group)] ; and
 a second plurality of cores within the multicore system, wherein the second plurality of cores is configured to process data, and wherein the second plurality of cores is associated with a second group[0022, ( i.e. each processing node including plurality of processors / cores corresponds to a group)];
wherein each core of the first and the second plurality of cores receives a clocking signal[“PLL unit 140 may include a number of PLLs configured to generate and distribute corresponding clock signals to each of processing nodes 110. In this embodiment, the clock signals received by each of processing nodes 110 are independent of one another. Furthermore, PLL unit 140 in this embodiment is configured to individually control and alter the frequency of each of the clock signals provided to respective ones of processing nodes 110 independently of one another…”, 0034] , and 
However Branover does not expressly disclose wherein the first group is associated with a first number based on a first number of clock pulses of the clocking signal and wherein the second group is associated with a second number based on a second number of clock pulses of the clocking signal, wherein a wake signal is generated for an idle core of the first group to move the idle core of the first group from an idle mode to an operational mode responsive to the clocking signal reaching the first number of clock pulses, and wherein a wake signal is generated for an idle core of the second group to move the idle core of the second group from an idle mode to an operational mode responsive to the clocking signal reaching the second number of clock pulses.  
In the same field of endeavor (power gating and power un-gating of group of cores based on the wake up latency and the core access information of the group of cores to reduce the power consumption in a system -on-chip(SoC)), Sengupta teaches,  
wherein the first group is associated with a first number based on a first number of clock pulses of the clocking signal and wherein the second group is associated with a second number based on a second number of clock pulses of the clocking signal, [ 0019;“Core wake up latency is the time that a core takes to return to the normal power mode from the sleep or power-gated state. The wake up latency of a core is usually device dependent and fixed.”, 0024; “The wake up latency of a core can be few ticks per second, which can transcend into a time ranging from few nanoseconds to few milliseconds. Tick per second is the unit typically used to refer to the CPU Clock cycle. The database, which is stored in the memory 112 and is easily accessible by the PMU 108, is prepared using the wake up latency detail and core access information of each of the cores (cores 114, 116 in this example) of the SoC 102 and is already available before the real time execution of the code blocks. To distinctly refer to this database in this description, the database will be referred to herein as the Core Information Table ("CIT"). ..”, 0025; “Core 2 114 would be accessed or used at 10 ticks from the start of the branch B1 304 when the branch B1 304 of a task T1 302 (the code excerpt from a code block) is executed in real time. Typically a single task (thread) will access a particular core. Analysis of the branch B1 304 under task 1 302 shows that the Core 1 114 would be accessed at 20 ticks from the start of the branch B1 304 and Core 3 116 would be accessed at 30 ticks from the start of the branch B1 304…”, 0026; ( i.e each core is associated with the number of ticks/ clock pulses of a clock cycle that would enable / access the cores after the corresponding number of ticks)];
wherein a wake signal is generated for an idle core of the first group to move the idle core of the first group from an idle mode to an operational mode responsive to the clocking signal reaching the first number of clock pulses[0025-0026; The PMU 108 then retrieves the wake up latency details and core access information of the Core 3 116 from the CIT, as illustrated in block 206. Assuming that the CPU 106 is currently at branch B1 304 of the code block, the PMU 108 has already retrieved this information using the Instruction Pointer, as illustrated in block 202. Using all this information, the PMU 108 determines that the Core 3 116 is required to be accessed at 30 ticks from the start of the branch B1 304…”, 0029 ; “Assuming that the latency of the Core 3 116 is 5 ticks, the PMU 108 may further decide to un-gate the Core 3 116 just 5 ticks before its scheduled use, thereby ensuring that the Core 3 116 powers on near the time its service is requested..”, 0030], and wherein a wake signal is generated for an idle core of the second group to move the idle core of the second group from an idle mode to an operational mode responsive to the clocking signal reaching the second number of clock pulses [0025-0026; 029-0030; Fig. 3; ( i.e  as illustrated in Fig.3 each core receives a wake signal or accessed based on their respective  number of ticks/ clock pulses until then the cores power  gated during their idle period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Branover  with Sengupta. Sengupta’s teaching power gate/ un-gate the cores based on the core access information and wake-up latency will substantially improve Branover system to optimize the power consumption of the core by ensuring the core is active ahead of the scheduled time of its use by a period equal to the latency time of the core.

Regarding claim 2, Sengupta teaches wherein the wake signal for the idle core of the first group is generated responsive to the clocking signal reaching the first number of clock pulses and if the idle core of the first group has an operation to process[ 0025-0026; 029-0030].  
Regarding  claim 3,  Sengupta  teaches, wherein moving the idle core of the first group to the operational mode and moving the idle core of the second group to the operational mode occurs staggered in time and based on a number of clock pulses of the clocking signal [ “.. Analysis of the branch B1 304 under task 1 302 shows that the Core 1 114 would be accessed at 20 ticks from the start of the branch B1 304 and Core 3 116 would be accessed at 30 ticks from the start of the branch B1 304. ..”, 0026- 0027( i.e. The cores are not accessed simultaneously . The cores are accessed based on the number of ticks and the number of ticks are staggered) ].  
Regarding claim 4, Branover discloses  wherein each core of the first group and the second group comprises a counter configured to count a number of the clock pulses of the 11Cust. No. 136455MP13249 (104-05702-000-US) clocking signal, and wherein the wake signal for the idle core of the first group is generated when the count of the clock pulses reaches the first number of clock pulses, and wherein the wake signal for the idle core of the second group is generated when the count of the clock pulses of the clocking signal reaches the second number of clock pulses.  
Regarding claims 5, 6,   Branover discloses wherein a wake signal is generated for more than one idle core in the first group, wherein a wake signal is generated for more than one idle core in the second group [0055-0056] 
Sengupta teaches, a wake signal is generated  for the first group responsive to the clock pulses of the clocking signal reaching the first number of clock pulses, a wake signal is generated  for the first group responsive to the clock pulses of the clocking signal reaching the second number of clock pulses [ 0023; 0026-0027; 0029].  
Regarding claim 7, Branover discloses , wherein the wake signal for the more than one idle core in the first group is generated at a different time than from the wake signal for the more than one idle core in the second group[0050;0053; 0055-0056].  
Regarding claim 8 , Sengupta teaches  wherein the first number of clock pulses and the second number of clock pulses are user programmable[ 0025-0027].  
Regarding claim 9,  Branover discloses wherein each core of the first group comprises a timer configured to track a duration that the each core of the first group is idle[ “a plurality of interval timers 215 (shown here as a single block encompassing each of the timers). One interval timer 215 may be included for each of the functional blocks for which activity is to be monitored. During an interval, if activity is detected for a given processor core, then a corresponding counter 213 may be incremented. If no activity is detected for the given processor core during the interval, then the corresponding counter 213 may be decremented. Accordingly, each counter 213 may maintain a moving average of detected activity for a corresponding processor core.”, 0039], and wherein the each core in the first group that is idle for a first predetermined amount of time enters into an idle state based on the clocking signal [ “..Based on the data stored in historical information storage 214, predictor 218 may generate a duration to be utilized for the next sleep state for a given processor core or for the entire SOC….”, 0041; 0055-0056].  
Regarding claim 10,  Branover discloses , wherein each core of the second group comprises a timer configured to track a duration that the each core of the second group is idle[0039], and wherein the each core in the second group that is idle for a second predetermined amount of time enters into an idle state based on the clocking signal[0041;0055-0056].  
Regarding claim 11, Branover discloses wherein the first predetermined amount of time is different from the second predetermined amount of time[ 0053;0055-0056].  
Regarding claim 12, Branover teaches  wherein the first predetermined amount of time and the second predetermined amount of time are user programmable[ 0058].  

Regarding claim 21, Branover discloses a system comprising: 
a first group of cores in a multicore system, wherein each core of the first group is configured to process data[ “Processing nodes 110 are processor cores in this particular example, and are thus also designated as Core #1, Core #2, and so forth. It is noted that the methodology to be described herein may be applied to other arrangements, such as multi-processor computer systems implementing multiple processors (which may be single-core or multi-core processors) on separate, unique IC dies. Furthermore, embodiments having only a single processing node 110 are also possible and contemplated.”, 0022; ( i.e. each processing node including plurality of processors / cores corresponds to a group)], 
a second group of cores in the multicore system, wherein each core of the second group is configured to process data[0022, ( i.e. each processing node including plurality of processors / cores corresponds to a group)]
Transition every idle core in the first group from idle state to an operational mode,  Transition every idle core in the second group from idle state to an operational mode, in response to having a pending operation to process[“software may periodically wake the CPU up to check for any background downloads or other activity that may need attention. In various embodiments, the background downloads may be for social media applications (e.g., Facebook, Twitter, LinkedIn), new emails, and so on. By periodically waking up and performing the background downloads, this ensures that the user will see the updated status the next time the user starts using the host device (e.g., smartphone, tablet). When the CPU wakes up, if the CPU determines that there is not much work to be done, then the wake-up interval can be increased. As long as the CPU keeps waking up and determines there is less than a threshold amount of work to do, then the wake-up interval can keep increasing. In some embodiments, the power management unit may track measured activity, wherein the measured activity includes one or more of memory accesses, input/output (I/O) accesses, instructions executed, and/or one or more other factors; ( i.e. waking one or more idle cores upon  determining the activities are exceeding a threshold or more activities are to be performed by the processing node) , 0010; “An average core utilization level in the third region (i.e., above the high threshold) indicates that the OS is struggling to schedule threads on the available cores. If one or more cores are currently offline (i.e., powered down), then the power management unit may bring these offline cores back online in response to determining the average core utilization level is above the high threshold.”, 0048; ( i.e activating an offline / idle core in response to activities exceeding a threshold or more operations are to be performed by the processing node)]
 Branover does not expressly disclose wherein each core within the first group is configured to enter into an idle state in response to being idle for a first period of time, wherein every idle core in the first group is configured to transition out of the idle state and into an operational mode in response to receiving a signal having a first value, wherein each core within the second group is configured to enter into an idle state in response to being idle for a second period of time, and wherein every idle core in the second group is configured to transition out of the idle state and into an operational mode in response to receiving the signal having a second value
In the same field of endeavor (power gating and power un-gating of group of cores based on the wake up latency and the core access information of the group of cores to reduce the power consumption in a system -on-chip(SoC)), Sengupta teaches,
wherein each core within the first group is configured to enter into an idle state in response to being idle for a first period of time[ the PMU 108 receives information about the states of the cores 114, 116 if any of the states of these cores 114, 116 changes. For example, if the state of the Core 3 116 changes from active to passive or inactive, that is the Core 3 116 becomes inactive, then the device driver of the Core 3 116 notifies the PMU 108 of this change in status. A device driver of a core can dynamically inform the PMU 108 of the state of the core. An active state of a core can be described as the state when a core is either executing a command or is waiting for an operation to get completed, such as waiting for an interrupt or for a status register to get updated. A passive state of a core can be described as the state when the core is not busy in serving a command, although the power and clock is active for the core.”, 0023; “ the code access information 306, 310, 316 of the Cores 1 and 3 114, 116 in terms of time periods or the number of ticks that are required by the SoC 102 to access the cores 114, 116 from the start of the branches B1 304, B2 308 and B3 314 during the real time execution of the code blocks. The loading (that is storing into memory) of the CIT using the wake up latency details and the core access information of the cores can take place during the SoC 102 boot up. The wake up latency details and the core access information of the cores 114, 116 can either be structured in a tabular form or in a manner as may be suitable for easy and quick retrieval of the information by a processor in the SoC 102 during real time execution of program code. Further, the wake up latency details and all the code access information for the complete code block can be consolidated per core in the CIT”, 0027; “Assuming that the CPU 106 is currently at branch B1 304 of the code block, the PMU 108 has already retrieved this information using the Instruction Pointer, as illustrated in block 202. Using all this information, the PMU 108 determines that the Core 3 116 is required to be accessed at 30 ticks from the start of the branch B1 304. Given the described scenario, the PMU 108 decides to power-gate the Core 3 116. Thus, embodiments of the inventive concept enable the PMU 108 to actually "look-ahead" and predict the inactivity period of the Core 3 116 because the Core 3 116 would not be used in the next few cycles.”, 0029; Fig.3 ( i.e . as illustrated in Fig.3 the core3 remains inactive  for 30 ticks, core 1 remains inactive until 20 ticks etc for each set of instructions and the cores are power gated until this access time. Hence  each core  enters  an idle / power gated -state in response to their respective inactive / idle period.), and
 wherein every idle core in the first group is configured to transition out of the idle state and into an operational mode in response to receiving a signal having a first value[0026-0027; “Assuming that the latency of the Core 3 116 is 5 ticks, the PMU 108 may further decide to un-gate the Core 3 116 just 5 ticks before its scheduled use, thereby ensuring that the Core 3 116 powers on near the time its service is requested. ..”, 0030] 
wherein each core within the second group is configured to enter into an idle state in response to being idle for a second period of time[0023; 0027; 0029; Fig.3; ( i.e  as illustrated in Fig.3 the core3 remains inactive  for 30 ticks, core 1 remains inactive until 20 ticks for each set of instructions and the cores are power gated until this access time. Hence  each core  enters  an idle / power gated -state in response to their respective inactive / idle period.) ], and 
wherein every idle core in the second group is configured to transition out of the idle state and into an operational mode in response to receiving the signal having a second value[0026-0027; 0030] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Branover  with Sengupta. Sengupta’s teaching power gate/ un-gate the cores based on the core access information and wake-up latency will substantially improve Branover system to optimize the power consumption of the core by ensuring the core is active ahead of the scheduled time of its use by a period equal to the latency time of the core.
Regarding claim 22, Sengupta teaches  wherein the first period of time is different from the second period of time[ 0004; 0023; 0026; 0029]; .  
Regarding claim 23, Branover teaches,  wherein the first period of time and the second period of time are user programmable[0058].  
Regarding claim 24, Sengupta teaches wherein the first value is different from the second value[ 0026-0027; 0030; Fig.3].  
Regarding claim 25, Sengupta teaches wherein the first value and the second value are user programmable[0025-0027].  
Regarding claim 26, Sengupta teaches, wherein idle cores in the first group and idle cores in the second group are prevented from transitioning from an idle mode to an operational mode at a same time[ 0026; 0030].  


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branover in view of Sengupta further in view of  in view of Carder et.al. (U.S Patent 9,366,724; hereinafter “Carder”)

Regarding claim 13, Branover discloses a system comprising: 
Branover discloses a first core within a multicore system configured to process data[ 0022; 0046],
 a  first timer configured to track an amount of time that the first core is idle and wherein the first timer generates an idle signal to cause the first core to enter into an idle mode responsive to the amount of time reaching a first threshold of time[0039; 0041; 0055-0056]; 
a second core within a multicore system configured to process data[0022, 0046],
a second timer configured to track an amount of time that the second core is idle and wherein the second timer generates an idle signal to cause the second core to enter into an idle mode responsive to the amount of time reaching a second threshold of time[0039;0041;0055-0056]; 
 However Branover does not expressly disclose ,   a first core within a multicore system configured to process data, wherein the first core receives a clocking signal and a timer tick signal, a first core includes a first counter configured increment in response to each tick of the timer tick signal, wherein a trigger signal is generated to cause the first core to transition out of the idle mode if the first core is in idle mode and if a value of the first counter reaches a first stagger value; and a second core within the multicore system configured to process data, wherein the second core receives the clocking signal and the timer tick signal, wherein the second core includes: a second counter configured increment in response to each tick of the timer tick signal, wherein a trigger signal is generated to cause the second core to transition out of the idle mode if the second core is in idle mode and if a value of the second counter reaches a second stagger value.  
In the same field of endeavor (power gating and power un-gating of group of cores based on the wake up latency and the core access information of the group of cores to reduce the power consumption in a system -on-chip(SoC)), Sengupta teaches,  
wherein a trigger signal is generated to cause the first core to transition out of the idle mode if the first core is in idle mode and if a value reaches a first stagger value[0023; 0026-0027; 0029];
wherein a trigger signal is generated to cause the second core to transition out of the idle mode if the second core is in idle mode and if a value of the second counter reaches a second stagger value[0023; 0026-0027; 0029].  
 However Sengupta does not expressly disclose a first core including  a first counter, a second core including a second counter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a first counter included in the first core , a second counter included in the second core  as each of the cores  requires respective  number of ticks to access  the cores to optimize the power consumption of the processing system by power gating the cores until the access time.

However Branover, Sengupta does not expressly disclose wherein the first core receives a clocking signal and a timer tick signal, a first core includes a first counter configured increment in response to each tick of the timer tick signal, and a second core within the multicore system configured to process data, wherein the second core receives the clocking signal and the timer tick signal, wherein the second core includes: a second counter configured increment in response to each tick of the timer tick signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Branover  with Sengupta. Sengupta’s teaching power gate/ un-gate the cores based on the core access information and wake-up latency will substantially improve Branover system to optimize the power consumption of the core by ensuring the core is active ahead of the scheduled time of its use by a period equal to the latency time of the core.

In the same field of endeavor (e.g. providing different delay values to each core for the delay timer of the core clock control, the core clocks can be staggered across cores to reduce  potential current-resistance (IR) drop issues) Carder teaches , 

  a first core within a multicore system configured to process data, wherein the first core receives a clocking signal and a timer tick signal, wherein the first core includes[ “Core clock control 24 (also referred to as a test clock control circuit) includes a clock control chain having flip flops 31-38, a multiplexer (MUX) 30, a clock gate 40, OR gate 42, AND gate 44, flip flops 50, 52, 56, and 58, NAND gate 48, AND gate 46, and a delay timer 54. A first data input of MUX 30 is coupled to receive shift clk, a second data input of MUX 30 is coupled to receive func clk, and a control input of MUX 30 is coupled to an output of AND gate 46…”, [col 3 lines 58-67]: 
a first core includes a first counter configured , in response to each tick of the timer tick signal, [“..Delay timer 54 loads delay value 1 as its timer value, and upon assertion of the enable input, delay timer 54 decrements the timer value with each pulse of func clk. Upon the timer value reaching 0, delay timer 54 asserts its output…”, col 4 lines 45-54  ; “the delay timers in each of core 20 and core 22 are set to different start values provided by SoC test controller 12 as delay value 2 and delay value 3, respectively. In each of core 20 and 22, a core clock control analogous to core clock control 24 is used to provide core clk 2 and core clk 3, respectively. Referring first to core clk 2, delay value 2 is loaded as the start time into the delay timer. At time t5 (delayed from assertion of the capture clock start signal which begins count down of delay timer 54), the delay timer completes the count down from delay value 2, at which point the output of delay timer 54 is asserted. This results in the output of the NAND gate analogous to NAND gate 48 to be negated, and synced SE within the core clock control of core 20 is negated after two subsequent falling clock cycles of func clk..”, col 7 lines 4-33; “different delay circuitry may be used to implement the clock delay unit (such as clock delay unit 45) to provide the desired delay. For example, delay timer 54 can be implemented as a counter or other type of circuitry used to provide a programmable delay based on a delay value provided by SoC test controller 12…”, col 7 lines 54-60 ]
wherein the second core receives the clocking signal and the timer tick signal [col 3 lines 58-67], wherein the second core includes: 
a second counter configured ,in response to each tick of the timer tick signal[ col 7 lines 4-33; col 7 lines 4-33; col 7 lines 54-60] 
 However Carder does not expressly disclose a first counter to increment , a second counter to increment in response to each tick of the timer tick signal 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a first counter to increment , a second counter to increment in response to each tick of the timer tick signal  since it has been held  to be within the general skill of a worker in the art to select  an increment or decrement counter on the basis of its suitability for the intended use as a matter of obvious design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Branover  in view of Sengupta with Carder. Carder’s teaching of providing different delay values to each core for the delay timer of the core clock control to stagger the core clocks  will substantially improve Branover  in view of Sengupta by  reducing the potential current-resistance (IR) drop issues without needing to provide different clock patterns to each core of the SoC..
Regarding claim 14, Carder teaches  wherein each tick for the timer tick signal is associated with a number of clock pulses of the clocking signal[ col 4 lines 45-54; col 5 lines 6-67; col 6 lines 28-54] .  
Regarding claim 15, Branover discloses  wherein the first threshold of time is different from the second threshold of time[0053; 0055-0056].  
Regarding claim 16, Branover discloses  wherein the first threshold of time and the second threshold of time are user programmable[0058].  
Regarding claim 17, Sengupta teaches wherein the first stagger value is different from the second stagger value[ 0026-0027; Fig.3].  
Regarding claim 18, Sengupta teaches  wherein the first stagger value and the second stagger value are user programmable[ 0025-0027].  
Regarding claim 19, Sengupta teaches  wherein the first core and the second core are prevented from transitioning from an idle mode to an operational mode at a same time[ 0026-0027; 0029-0030; Fig.3].  
Regarding claim 20, Branover discloses, wherein the trigger signal is generated to cause the first core to transition out of the idle mode if the first core is in idle mode further if the first core has an operation to process, and wherein the trigger signal is generated to cause the second core to transition out of the idle mode if the second core is in idle mode and further if the second core has an operation to process.  [ 0010; 0048; ( i.e activating an offline / idle core in response to activities exceeding a threshold or more operations are to be performed by the processing node)].

Sengupta teaches wherein the trigger signal is generated to cause the first core to transition out of the idle mode if the first core is in idle mode and if the value of the first counter reaches the first stagger value and wherein the trigger signal is generated to cause the second core to transition out of the idle mode if the second core is in idle mode and if the value of the second counter reaches the second stagger value[ 0023; 0026-0027; 0029-0030; Fig.3].

Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Branover in view of Sengupta further in view of  in view of Hsin et.al. (U.S Patent Application Publication 2010/0332869; hereinafter “Hsin”)

Regarding claim 27, Branover discloses ,  transitioning a first set of cores in a first group in a multicore system [ “Processing nodes 110 are processor cores in this particular example, and are thus also designated as Core #1, Core #2, and so forth. It is noted that the methodology to be described herein may be applied to other arrangements, such as multi-processor computer systems implementing multiple processors (which may be single-core or multi-core processors) on separate, unique IC dies. Furthermore, embodiments having only a single processing node 110 are also possible and contemplated.”, 0022; ( i.e. each processing node including plurality of processors / cores corresponds to a group)  from an active mode to an idle state responsive to being idle for a first period of time “A power management unit may initiate power down of a compute unit (block 505). In one embodiment, the compute unit may be one or more cores of a processor or SOC. In another embodiment, the compute unit may be one or more processing units (e.g., shaders or otherwise) of a graphics processor. In a further embodiment, the compute unit may be an entire multi-core processor, SOC, or other IC..”, 0055; “For example, if the expected level of activity is relatively low, the wake-up timer may be set to a relatively long interval, and if the expected level of activity is relatively high, the wake-up timer may be set to a relatively short interval. Next, the power management unit may power down the compute unit, start the wake-up timer, and program the compute unit to wake up when the wake-up timer expires (block 530)…”, 0056; (i.e. transitioning the compute unit or a set of cores to sleep based on the utilization / activity in response to being idle for a long interval/ time  or short interval / time) ], 
transitioning a second set of cores in a second group in the multicore system  [0022, ( i.e. each processing node including plurality of processors / cores corresponds to a group)]from an active mode to the idle state responsive to being idle for a second period of time[ 0055-0056; (i.e. transitioning the compute unit or a set of cores to sleep based on the utilization / activity in response to being idle for a long interval/ time  or short interval / time)]; 
transitioning  first set of cores in a first group,  second set of cores in  a second group  in response to having a pending operation to process[0055-0056; “software may periodically wake the CPU up to check for any background downloads or other activity that may need attention. In various embodiments, the background downloads may be for social media applications (e.g., Facebook, Twitter, LinkedIn), new emails, and so on. By periodically waking up and performing the background downloads, this ensures that the user will see the updated status the next time the user starts using the host device (e.g., smartphone, tablet). When the CPU wakes up, if the CPU determines that there is not much work to be done, then the wake-up interval can be increased. As long as the CPU keeps waking up and determines there is less than a threshold amount of work to do, then the wake-up interval can keep increasing. In some embodiments, the power management unit may track measured activity, wherein the measured activity includes one or more of memory accesses, input/output (I/O) accesses, instructions executed, and/or one or more other factors; ( i.e. waking one or more idle cores upon  determining the activities are exceeding a threshold or more activities are to be performed by the processing node) , 0010; “An average core utilization level in the third region (i.e., above the high threshold) indicates that the OS is struggling to schedule threads on the available cores. If one or more cores are currently offline (i.e., powered down), then the power management unit may bring these offline cores back online in response to determining the average core utilization level is above the high threshold.”, 0048; ( i.e activating an offline / idle core in response to activities exceeding a threshold or more operations are to be performed by the processing node)]

 Branover does not expressly disclose transitioning a subset of the first set of cores in the first group  from the idle state into an operational mode responsive to receiving a signal having a first value; and transitioning a subset of the second set of cores in the second group out from the idle state into the operational mode responsive to receiving a signal having a second value .
In the same field of endeavor (power gating and power un-gating of group of cores based on the wake up latency and the core access information of the group of cores to reduce the power consumption in a system -on-chip(SoC)), Sengupta discloses,
transitioning a first  core  in the first group out from the idle state into an operational mode responsive to receiving a signal having a first value [“..An active state of a core can be described as the state when a core is either executing a command or is waiting for an operation to get completed, such as waiting for an interrupt or for a status register to get updated. A passive state of a core can be described as the state when the core is not busy in serving a command, although the power and clock is active for the core.”, 0023; “ the code access information 306, 310, 316 of the Cores 1 and 3 114, 116 in terms of time periods or the number of ticks that are required by the SoC 102 to access the cores 114, 116 from the start of the branches B1 304, B2 308 and B3 314 during the real time execution of the code blocks. The loading (that is storing into memory) of the CIT using the wake up latency details and the core access information of the cores can take place during the SoC 102 boot up. The wake up latency details and the core access information of the cores 114, 116 can either be structured in a tabular form or in a manner as may be suitable for easy and quick retrieval of the information by a processor in the SoC 102 during real time execution of program code. Further, the wake up latency details and all the code access information for the complete code block can be consolidated per core in the CIT”, 0027; “Assuming that the CPU 106 is currently at branch B1 304 of the code block, the PMU 108 has already retrieved this information using the Instruction Pointer, as illustrated in block 202. Using all this information, the PMU 108 determines that the Core 3 116 is required to be accessed at 30 ticks from the start of the branch B1 304. Given the described scenario, the PMU 108 decides to power-gate the Core 3 116. Thus, embodiments of the inventive concept enable the PMU 108 to actually "look-ahead" and predict the inactivity period of the Core 3 116 because the Core 3 116 would not be used in the next few cycles.”, 0029; “Assuming that the latency of the Core 3 116 is 5 ticks, the PMU 108 may further decide to un-gate the Core 3 116 just 5 ticks before its scheduled use, thereby ensuring that the Core 3 116 powers on near the time its service is requested. ..”, 0030; Fig.3; ( i.e. as illustrated in Fig.3 the core3 remains inactive  for 30 ticks, core 1 remains inactive until 20 ticks for each set of instructions and the cores are power gated until this access time. Each core of a group transitions to an active state based on their respective access times.)] 
transitioning a second  core in the second group out from the idle state into an operational mode responsive to receiving a signal having a second value [0026-0027; 0029-0030; Fig.3] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Branover  with Sengupta. Sengupta’s teaching power gate/ un-gate the cores based on the core access information and wake-up latency will substantially improve Branover system to optimize the power consumption of the core by ensuring the core is active ahead of the scheduled time of its use by a period equal to the latency time of the core.

However Branover, Sengupta does not expressly disclose  transitioning a subset of first set of cores, a subset of second set of cores.

 In the same field of endeavor(e.g. reducing power consumption by the plurality of processor cores when workload is low, an operating system may adjust the number of processor cores used based on the system utilization level by placing the unused processor cores in a low-power idle state ("parked") and can remain at the low-power idle state for long consecutive intervals), Hsin teaches ,

a subset of first set of cores, a subset of second set of cores[“.. When workloads are low, the operating system may use only a subset of the plurality of the processor cores and put the other processor cores in low-power idle state..”, 0011;  “the processor 101 may be a multi-core processor such as Intel.RTM. Pentium D, Intel.RTM. Xeon.RTM. processor, or Intel.RTM. Core.RTM. Duo processor, Intel) Core.TM. i7 Processor or any other type of processor. In the embodiment shown, the system includes two multi-core processors 101 each having at least two processor cores ("cores") 122. In one embodiment, each multi-core processor includes four cores 122…”, 0015; “ For example, when workload is low, the OS kernel may "park" a portion of the core processors 122 by putting them into a low-power idle state. For example, in an embodiment with eight core processors, 6 of 8 core processors may be "parked" and the other portion (for example, 2 of 8) of the core processors may be used..”, 0029; ( i.e transitioning a subset of cores to active/ un-parked  state and another set to parked / idle state based on the utilization)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Branover in view of Sengupta with Hsin. Hsin’s teaching of parking a subset of the processor cores and assigning the workload to the remaining portion of the processor cores will substantially increase the power savings of Branover in view of Sengupta by increasing the   low power idle state residency for the parked cores.
Regarding claim 28, Sengupta teaches  wherein the first value is associated with the first group and wherein the second value is associated with the second group[ 0026-0027; 0029].  
Regarding claim 29, Branover discloses, wherein the first period of time is different from the second period of time[ 0055-0056].  
Regarding claim 30, Branover teaches,  wherein the first period of time and the second period of time are user programmable[0058].  
Regarding claim 31, Sengupta teaches, wherein the first value is different from the second value[0026-0027; Fig,3].  
Regarding claim 32, Sengupta teaches wherein the first value and the second value are user programmable[0025-0027].  
Regarding claim 33, Sengupta teaches, wherein idle cores in the first group and idle cores in the second group are prevented from transitioning from an idle mode to an operational mode at a same time[ 0026; 0030].

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garg et al., U.S Patent Application Publication 2017/0177046, teaches cores include a telemetry data control logic to send a first telemetry data packet to a power controller according to a stagger schedule to prevent data collisions, and a global alignment counter to count a stagger alignment period.
Manne et al., U.S Patent Application Publication2014/0181554, teaches  The multiple data processor cores each include a power state controller having a first input for receiving an idle signal, a second input for receiving a release signal, a third input for receiving a control signal, and an output for providing a current power state. In response to the idle signal, the power state controller causes a corresponding data processor core to enter an idle state. In response to the release signal, the power state controller changes the current power state from the idle state to an active state in dependence on the control signal. 
/GAYATHRI SAMPATH/Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187